Citation Nr: 1135947	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for kidney disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty for more than 18 years, including most recently from September 1984 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2006, a statement of the case was issued in June 2007, and a substantive appeal was received in June 2007.

The Veteran had also appealed a decision denying service connection for abdominal aortic aneurysm, but the RO granted service connection for it in June 2007.  The Veteran withdrew appeals of decisions denying service connection for chronic obstructive pulmonary disease and a higher rating for abdominal aortic aneurism in January 2011.

The Veteran presented testimony at a Board videoconference hearing before the undersigned acting Veterans Law Judge in January 2011.  At the hearing, the record was held open for an additional 30 days to permit the Veteran an opportunity to obtain submit additional evidence.  During that time, additional evidence was submitted. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that service connection is warranted for kidney disease as secondary to his service-connected hypertension.  He claims that he has kidney disease.  A VA examiner in February 2010 indicated that kidney disease can be a complication of hypertension, but concluded that there was a lack of evidence for chronic kidney disease on that examination.  

VA medical records list kidney disease as a problem the Veteran has, and the Veteran's private physician, D. Martin, M.D., indicated in December 2010 that she follows him for chronic kidney disease, stage 3, and that his chronic kidney disease is secondary to hypertensive nephrosclerosis.  Accordingly, the Board finds that the records from Dr. Martin should be obtained, and another VA examination should be conducted as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all medical records of treatment the Veteran has received for kidney disease from D. Martin, M.D.  

2.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of any claimed kidney disability.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should review the claims folder, examine the Veteran, and render an opinion with reasons as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran has a current kidney disability.  The examiner should also render an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any current kidney disability was caused or aggravated by the Veteran's service-connected hypertension disability.  (For VA purposes, aggravation is defined as a permanent worsening of the disability, beyond the natural progress of the disorder.)  The complete rationale for any medical opinion expressed should be provided.  

3.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for the claimed disability.  The Veteran and his representative should be furnished a supplemental statement of the case addressing any issue which remains denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


